DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16759,824 filed on 4/28/2020.
Currently, claim 1-14 are pending and examined. 
Note: this application filed with no drawings included.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Netherland on 1/10/2019. It is noted, however, that applicant has not filed a certified copy of the 2022369 application as required by 37 CFR 1.55.
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Claim 1, line 11; a phrase “characterized by” should not in “bold” letters. Correction is required. Claims 2-14 depending upon the objected claim 1 are also objected.
Claim 1, line 12; a phrase “A” should be in a lower case “a”.  Appropriate correction is required.
Claim 12 is objected to because redundant to the claim 2 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: coupling means in claims 13-14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Re claim 1, line 2; a citation “said panels” (in plural) does not have a proper antecedent basis. Correction is required. Claims 2-14 depending upon the rejected claim 1 are also rejected. 
Re claim 1, line 6; a citation “which” is confusing and indefinite because it is not clear that if “which” referring to which structure? Clarification is required. 
Re claim 2, line 2; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claims 9, 10 and 12 having the same issues as mentioned are also rejected. 
Re claim 4, line 2; a citation “the group” does not have a proper antecedent basis. Correction is required. Claim 9, line 2; having the same issues as mentioned is also rejected.
Re claim 6, line 3; a phrase "preferably" or “most preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Correction is required. Claim 14, line 3; having the same issues as mentioned is also rejected. 
Re claim 7, line 3; a citation “it” is confusing and indefinite because it is not clear that if “it” referring to which structure? Clarification is required. 
Re claim 8, line 2; a citation “in a co-extrusion process” is confusing and indefinite because it is not clear that if the Applicant intends to claim a method step? Correction/clarification is required.
 Re claim 9, lines 3-4; the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Claim 14, line 3; having the same issues as mentioned is also rejected. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2019/0016865 to Zhou.
Re claim 1: Zhou discloses a panel (Fig. 1) suitable for assembling a floor covering by interconnecting a plurality of said panels with each other, wherein the panel (Fig. 1) has a substantially planar top side (wherein 1 points to), and a substantially planar bottom side (wherein 5 points to), at least four substantially linear side edges (see Fig. 1) comprising at least one pair of opposite side edges, the panel having a layered structure which comprises: a decorative top layer 1/2; a core layer 4; wherein the decorative top layer 1/2 and the core layer 4 have a different chemical composition (antislip/color film vs. foam chemical compositions); characterized by a reinforcement layer 3, positioned between the top layer 1/2 and the core layer 4. Zhou discloses basic structures for the claimed invention as stated but does not disclose expressly the reinforcement layer having a modulus of elasticity of at least 2Mpa. However, this feature would have been a matter of obvious design choice to one of ordinary skill in the art at the time the invention was made to select different modulus of elasticity (e.g. at least 2Mpa) for the panel in order to provide a comfort to users.   
Re claims 2 and 12: wherein the core 4 and the top layer 1/2 obviously have a different dimensional stability when exposed to temperature and/or humidity fluctuations due to different chemical See § MPEP 2103 (C).
Re claim 3: wherein the reinforcement layer 3 is a chosen from the group of ductile materials with high modulus of elasticity and high yield strength, or brittle materials with high modulus of elasticity and high breaking strength, comprising but not limited to foamed olefin polymers, foamed PP, foamed PE, non-foamed PE, 25 foamed polyurethane, carbon fiber, foamed PVC, polyurethane foam, expanded polystyrene (see pars. [0062], line 4- par. [0063], lines 1-2).
Re claim 4: wherein the reinforcement layer 3 is a high-strength polymer foam (pars. [0062]-[0063].
Re claim 5: wherein the reinforcement layer 3 is 0.5-4mm thick (par. [0061] lines 7-8).
Re claim 6: Zhou discloses basic structures for the claimed invention as stated but does not disclose expressly wherein the reinforcement layer 3 has a density lower than 1000kg/m3, more preferably lower than 500kg/m3, most preferably between 85-300kg/m3. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to a desirable density for the reinforcement layer in order to provide a comfort for users. 
Re claim 7: wherein the reinforcement layer 3 is applied with either a glue (par. [0091], line 1); a hot melt material; cold pressing after applying it between the top layer and the core layer.  
Re claim 8: (see also 112 2nd rejection above) wherein the reinforcement layer 3 is obviously created in a co-extrusion process.
Re claims 9-10: wherein the core layer 4 comprises a material from the group of a mineral or ceramic compound such as calcium oxide and/or silica, magnesium oxide and/or magnesium hydroxide and/or limestone or chalk with a suitable binder, such as a thermoplastic resin, a mixture comprising 
Re claim 11: wherein the decorative top layer is 0.2-8mm thick (see par. [0022], lines 5-7).
Re claim 13: wherein the panel (Fig. 1) is provided with interconnecting coupling means 6/7 for interconnecting one panel with another, in particular wherein the interconnecting coupling means 6/7 are provided in the core layer 4. 
Re claim 14: provided with interconnecting coupling means 6/7 for interconnecting the panel (Fig. 1) with a similar one, such as a tongue 6 and groove 7 connection, preferably with a locking mechanism (par. [0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale